Citation Nr: 0801929	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs nonservice-connected pension 
benefits. 

2.  Entitlement to service connection for a stroke.

3.  Entitlement to service connection for a left arm 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant was a member of the United States Navy Reserve 
between August 2002 and February 2004.  She had no active 
service.  The dates of any periods of active duty for 
training and/or inactive duty training have not been 
verified.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).   


FINDINGS OF FACT

1.  The appellant's only service was active duty for training 
and/or inactive duty training in the Untied States Navy 
Reserve.  

2.  The appellant did not serve on active duty.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.6 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2005 and May 2005 provided the appellant 
with an explanation of the type of evidence necessary to 
substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  In addition, the 
letters told the appellant to submit any additional evidence 
that she had in her possession.  The appellant's initial 
duty-to-assist letter was  provided prior to the adjudication 
of her claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  She has 
had a hearing.  The characterization of her period of service 
as being other than active duty is not in dispute.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of willful misconduct. 
38 U.S.C.A. § 1521(a).  An appellant meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2).  The term "active duty" includes full-
time duty in the Armed Forces, other than ACDUTRA. 38 
U.S.C.A. § 101(21).  The term Armed Forces means the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof. 38 U.S.C.A. § 
101(10). 

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty. 38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. § 
3.6(c)(1).

The appellant in this case maintains that she is entitled to 
VA nonservice-connected disability pension benefits based on 
her United States Navy Reserve service.  The threshold 
question that must be resolved in this appeal is whether the 
appellant can be recognized as a "veteran", as defined by VA 
laws and regulations, for nonservice connected pension 
purposes.

The appellant reportedly was a member of the Untied States 
Navy Reserve between August 2002 and February 2004.  However, 
there is no question that she did not have any active 
service.  In this regard, the Board notes that a report of 
contact completed by the RO in March 2005 shows that it was 
noted that "per veteran, she was not active duty..."  
Similarly, a report of contact dated in March 2005 reflects 
that the personnel department at a Naval base reported that 
the appellant had no active duty.  

Although the appellant may have had periods of Active duty 
for training and/or inactive duty training, this does not 
qualify her for a pension.  ACDUTRA is specifically exempted 
from the definition of active duty. 38 C.F.R. § 3.6(b)(1) 
(2006).  

Additionally, the evidence does not show that the appellant 
was released from her reserve service due to a service-
connected disability.  Her separation document reflects that 
she received a general discharge due to unsatisfactory 
participating in drills.  The Board must accept the service 
department's determinations. See 38 C.F.R. § 3.203; see also 
Venturella v. Gober, 10 Vet. App. 340, 341-342 (1997); Duro 
v. Derwinski, 2 Vet. App. 530 (1992).  The Board has no 
equitable powers to do otherwise.

The appellant is not currently service-connected for any 
disability.  In the event that the appellant establishes 
service connection for a disability as having been incurred 
or aggravated during ACDUTRA or INACDUTRA, she may later 
attempt to reopen her claim for pension on that basis.  

The Board therefore finds that the appellant's service does 
not meet the definition of active duty or active service 
under 38 U.S.C.A. § 101(21), (24) or otherwise meet any of 
the service eligibility criteria under 38 U.S.C.A. § 1521(a).  
The appellant is not a "veteran" as legally defined by 38 
U.S.C.A. § 101(2).  Accordingly, the evidence shows that the 
appellant has no qualifying military service that would 
render her eligible for non-service-connected pension. See 
Laruan v. West, 11 Vet. App. 80, 84 (1998), citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).


ORDER

Basic eligibility for non-service-connected VA pension 
benefits is denied.


REMAND

The appellant contends that she is entitled to service 
connection for residuals of a stroke and a left arm injury.  
She asserts that she had a stroke while engaging in training 
with the Navy Reserve.  She also stated that she fell down 
while on training with the Navy Reserve and injured her left 
arm.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training, or acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  

In the present case, there is no dispute that the appellant 
did not have regular Active Duty.  However, she has reported 
having either active duty for training or inactive duty 
training with the Navy Reserve.  The specific dates of any 
such training have not been verified.   The Board finds that 
additional development is required to determine the exact 
dates (if any) of such service in order to allow proper 
resolution of the service connection issues.

The Board has noted that in May 2005 the RO requested 
verification of the specific service dates, but no reply was 
received.  VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include but are not limited to military 
records, including service medical records; medical and other 
records from VA medical facilities; records from non-VA 
facilities providing examination or treatment at VA expense; 
and records from other Federal agencies, such as the Social 
Security Administration.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the appellant's 
entire service personnel file.  

2.  The RO should request verification of 
specific dates of all active duty for 
training, and/or inactive duty training.  

3.  The RO should then review the 
additional evidence which has been added 
to the claims file and determine whether 
the benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


